Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The action is responsive to the Amendment filed on 1/31/2022.  Claims 1-3, 5-8, 10-11, and 13-15 are pending.  Claims 1, 6, 11, and 13 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks filed 9/8/2021, with respect to Claims 1, 11, and 13 have been fully considered and are persuasive in view of the current amendments and the examiner’s amendment.  The rejections under 35 USC § 112 of the above claims have been withdrawn. 

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher R. Lipp, Patent Agent for Applicants, on 2/9/2022 and a corresponding follow-up email (2/11/2022).
The entire language of all claims is replaced by the following language:

a sensor configured to measure a biological signal of a user, the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, and a photoplethsmography; and 
a processor configured to: 
determine a periodicity of the measured biological signal based on whether a fluctuation of intervals between a plurality of peaks in the measured biological signal is within a predetermined range; and
selectively compress the measured biological signal according to the determined periodicity by compressing the measured biological signal if the measured biological signal is a periodic signal and not compressing the measured biological signal if the measured biological signal is an aperiodic signal,
wherein the processor is further configured to adjust the predetermined range by monitoring a compression efficiency corresponding to the compressed biological signal, and
wherein the processor is further configured to generate a differential signal by using an average value of the measured biological signal and compress the measured biological signal by using the generated differential signal and a number of bits for representing the generated differential signal.

2.	(Previously Presented):  The biological signal measuring device as claimed in claim 1, further comprising a motion sensor comprising at least one of an acceleration sensor, an angular velocity sensor, or a geomagnetic sensor, the motion sensor being configured to sense a degree of motion of the user,
wherein the processor is further configured to, based on the sensed degree of motion being less than or equal to a predetermined threshold value and the measured biological signal being the periodic signal, compress the measured biological signal.

3.	(Currently Amended):  The biological signal measuring device as claimed in claim 1, wherein the processor is further configured to detect the plurality of peaks from the measured biological signal and determine the periodicity of the biological signal based on the intervals between the detected plurality of peaks.

4.	(Canceled)

5.	(Previously Presented):  The biological signal measuring device as claimed in claim 1, wherein based on a predetermined number of biological signals are measured, the processor is further configured to determine a periodicity of the measured predetermined number of biological signals.

6.	(Previously Presented):  The biological signal measuring device as claimed in claim 1, wherein the processor is further configured to stop compressing the measured biological signal when the compression efficiency is less than or equal to a predetermined level.

7.	(Previously Presented):  The biological signal measuring device as claimed in claim 1, further comprising a communicator configured to communicate with an external device,
wherein the processor is further configured to control the communicator to transmit the compressed biological signal.

8.	(Previously Presented):  The biological signal measuring device as claimed in claim 1, further comprising a storage configured to store the compressed biological signal.

9.	(Canceled).

10.	(Previously Presented):  The biological signal measuring device as claimed in claim 1, wherein the sensor is configured to measure a plurality of kinds of biological signals of the user, and 
wherein the processor is further configured to compress the measured plurality of kinds of biological signals together.

11.	(Currently Amended):  A biological signal measuring device comprising:
a sensor configured to measure a biological signal of a user, the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, and a photoplethsmography;
a motion sensor configured to sense a degree of motion of the user; and
a processor configured to:
determine whether the measured biological signal is a periodic signal based on whether a fluctuation of intervals between a plurality of peaks in the measured biological signal is within a predetermined range; 
based on the sensed degree of motion being less than or equal to a predetermined threshold value and the measured biological signal being the periodic signal, compress the measured biological signal; and
adjust the predetermined range by monitoring a compression efficiency corresponding to the compressed biological signal, 
wherein the processor is further configured to generate a differential signal by using an average value of the measured biological signal and compress the measured biological signal by using the generated differential signal and a number of bits for representing the generated differential signal, and
wherein the motion sensor comprises an acceleration sensor and is further configured to determine a state of the user as one of a sleep state, a rest state, a walking state, and a running state based on a value measured by the acceleration sensor.

12.	(Canceled)

13.	(Currently Amended):  A signal processing method of a biological signal measuring device, comprising: 
measuring a biological signal of a user;
determining a periodicity of the measured biological signal based on whether a fluctuation of intervals between a plurality of peaks in the measured biological signal is within a predetermined range;  
selectively compressing the measured biological signal according to the determined periodicity by compressing the measured biological signal if the measured biological signal is a periodic signal and not compressing the measured biological signal if the measured biological signal is an aperiodic signal; and
adjusting the predetermined range by monitoring a compression efficiency corresponding to the compressed biological signal, 
wherein the biological signal is at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, and a photoplethsmography,
wherein the compressing the measured biological signal comprises generating a differential signal by using an average value of the measured biological signal and compressing the measured biological signal by using the generated differential signal and a number of bits for representing the generated differential signal.

14.	(Previously Presented):  The signal processing method as claimed in claim 13, further comprising: sensing a degree of motion of the user, 
wherein the compressing further comprises, based on the sensed degree of motion being less than or equal to a predetermined threshold value and the measured biological signal being the periodic signal, compressing the measured biological signal.

15.	(Previously Presented):  The signal processing method as claimed in claim 13, wherein the determining of the periodicity comprises: 
detecting the plurality of peaks from the measured biological signal; and 
determining the periodicity of the biological signal based on the intervals between the detected plurality of peaks.

                                                
 				Allowable Subject Matter
Claims 1-3, 5-8, 10-11, and 13-15 would be allowable if rewritten or amended to overcome the existing rejection under 35 USC § 112, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
With regards to Claims 1, 11, and 13, the combination of the closest prior art references of record, Brockway, Horspool, Vaisanen, Satao, Hamilton, Simon, Brown, and Heneghan, while disclosing individual features of the invention, however, would not create an obvious combination to a person having ordinary skill in the art due to a complexity of such combination and/or different fields of endeavors related to the above references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mark Brown et al. (US 2002/0065473) teaches about a fluctuation of intervals between pluralities of peaks in the measured biological signal that is within a 
Conor Heneghan et al. (US 2018/0064388) discloses data compression in biometric sleep monitoring and adjusting the predetermined reference value of a range (inter-beat interval) based on data compression efficiency (lossless or near-lossless compression) [0221]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2863